DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed October 21, 2021. 
Claims 1, 4, 6-8, and 11-16 have been amended.
Claims 1, 4-8, and 11-16 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a 371 of PCT/KR2018/016833 62/175,002 filed on 12/28/2018, which claims foreign priority of KR10-2018-0165809 filed 12/20/2018 and KR10-2018-0113623 filed 9/21/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
The previously pending 35 USC 112 rejections have been withdrawn in response to Applicant’s claim amendments indicating that the units were actually processors. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 4-8, and 11-16, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are directed to a technical solution. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant merely copy and pasted the entire independent claim and said is not directed to an abstract idea. The Examiner further asserts that the 2019 PEG provides a non-exhaustive list of examples of what abstract idea could entail, where the Examiner asserts that Applicant’s claims are directed to the abstract idea of Organizing Human Activity for the reasons below. In addition, the Examiner asserts that calculating heat coefficients and environmental impacts for construction and remodeling scenarios is a commercial interaction where heat coefficients and environmental factors needs to be taken into account with regards to rules and regulations of where the building/remodeling is occurring. The Examiner further asserts that the calculations recited can be done in the Human mind given enough time and pen and paper, thereby showing the claims are directed toward the abstract idea of Mental Processes. Applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does 
            In the instant case (Step 1), claims 1 and 4-7 are directed toward a process and claims 8 and 11-16 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method for selecting a construction scenario for remodeling a building envelope performed by an apparatus for selecting the construction scenario for remodeling the building envelope, the method comprising: calculating a heat transmission coefficient value for each of a plurality of construction scenarios relating to remodeling of the building envelope; classifying construction scenarios in which the heat transmission coefficient value is greater than or equal to a reference value among the plurality of construction scenarios as candidate construction scenarios; calculating an environmental impact assessment value and an economic feasibility evaluation value for each of the candidate construction scenarios; and selecting at least one of the candidate construction scenarios as at least one recommended construction scenario according to the environmental impact assessment value and the economic feasibility evaluation value, wherein each of the plurality of construction scenarios includes a construction method and input materials, wherein the construction method is a replacement construction method in which an existing envelope is replaced with a new envelope or an add-on construction method in which an additional envelope is constructed on the existing envelope, and  wherein the environmental impact assessment value is calculated in consideration of environmental impact values of removed materials in the existing envelope and the economic feasibility evaluation value is calculated in consideration of cost for disposal of the removed materials when the replacement construction method is employed (Organizing Human Activity and a Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are calculating heat transmission coefficient values for construction scenarios, classifying those scenarios based on thresholds, calculating environmental impact values, and then recommending construction methods based off the calculated values for human users to implement, which is managing how humans interact for commercial purposes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are calculating heat transmission coefficient values for construction scenarios, classifying those scenarios based on thresholds, calculating environmental impact values, and then recommending construction methods based off the calculated values for human users to implement, where all these calculations can be done in the human mind with pen and paper given enough time. The Applicant’s claimed limitations are calculating values for variables of construction scenarios to recommend what construction options to select, which is directed towards the abstract idea of Organizing Human Activity and Mental Processes.

In addition, dependent claims 4-7 and 11-16 further narrow the abstract idea and present no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “an apparatus, an energy performance evaluation processor, an environmental impact assessment processor, an economic feasibility evaluation processor, and a recommendation construction scenario selection processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1 and 4-7; and System claims 8 and 11-16 recite an apparatus, an energy performance evaluation processor, an environmental impact assessment processor, an economic feasibility evaluation processor, and a recommendation construction scenario selection processor; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 39-42 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “selecting at least one of the candidate construction scenarios” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide 
In addition, claims 4-7 and 11-16 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1, 4-8, and 11-16 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1 and 8 disclose a system and method for analyzing heat transmission coefficients and environmental impacts of construction projects to make recommendations about how to perform the construction requirements while taking into account cost.
Regarding a possible 103 rejection: The closest prior art of record is:
Blair et al. (US 2015/0286941 A1) – which discloses a recommendation system for construction projects while taking into account environmental aspects. 
US 2012/0150552 A1) – which discloses environmental impact quantification of use of certain products.
Quaranta (US 2008/0034704 A1) – which discloses a construction system that analyzes aspects of the construction project to certain parameters.
Shahriari (US 2005/0137921 A1) – which discloses evaluating the costs and benefits of environmental construction projects based on certain variables.
Morel et al. (J.C Morel, A Mesbah, M Oggero, P Walker, Building houses with local materials: means to drastically reduce the environmental impact of construction, Building and Environment, Volume 36, Issue 10, December 2001, Pages 1119-1126, (https://www.sciencedirect.com/science/article/pii/S0360132300000548)) – which discloses analyzing environmental impacts involved with construction.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 8, such as calculating heat transmission coefficients and environmental impacts of construction projects to make recommendations about how to perform the construction requirements while taking into account cost.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “method for selecting a construction scenario for remodeling a building envelope performed by an apparatus for selecting the construction scenario for remodeling the building envelope, the method comprising: calculating a heat transmission coefficient value for each of a plurality of construction scenarios relating to remodeling of a building 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.